Citation Nr: 1013975	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
claim for entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.N.




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1, 1966 to July 
31, 1970 and from December 6, 1990 to December 29, 1990.  The 
Veteran also had additional service in the Air National 
Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

A video conference hearing was held before the undersigned 
Veterans Law Judge in February 2010, and a transcript of this 
hearing is of record.  


FINDINGS OF FACT

1.  A November 1997 RO decision denied entitlement to service 
connection for a low back disability; the Veteran did not 
appeal.  

2.  Evidence received since the November 1997 RO decision is 
new and material and the Veteran's claim must be reopened.  

3.  The Veteran's low back injury occurred while he was 
working as a civilian employee of the Utah Air National Guard 
and not while he was on active or inactive duty for training.  




CONCLUSIONS OF LAW

1.  The November 1997 RO decision that denied entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has been received since the 
November 1997 RO decision and the Veteran's claim for 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R.  § 3.156 (2009).

3.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 101(21), 
(22), (24); 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's initial claim for entitlement to service 
connection for a low back disability was denied in a November 
1997 rating decision.  The Veteran did not appeal.  In 
December 2007, the Veteran requested that his claim be 
reopened.  His application was denied in an October 2008 
rating decision.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence that the Veteran's low back injury occurred on 
active or inactive duty for training, but rather occurred 
during the course of the Veteran's civilian employment.  
Thus, for evidence in this case to be considered new and 
material, it must show that the Veteran's low back injury was 
caused by an injury that occurred during either active or 
inactive duty for training.  

The Veteran and a former colleague at the Utah Air National 
Guard, B.N., testified at a February 2010 hearing before the 
undersigned Veterans Law Judge that the Veteran's injury 
occurred during weekend inactive duty for training.  As this 
evidence is both new and material, the Veteran's claim for 
entitlement to service connection for a low back disability 
must be reopened.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d) (2009).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves or National 
Guard members for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
performed by a member of the National Guard of any state.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training 
while weekend drills are inactive duty.  

VA's Office of General Counsel has defined "injury" as harm 
resulting from an external trauma, while "disease" is 
defined as some type of internal infection or degenerative 
process.  VAOPGCPREC 04-2002 (May 14, 2002).  

Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the appellant's service is not available.

Here it is clear from the evidence submitted by the Veteran's 
current medical treatment providers that he suffers from a 
current low back disability.  At issue in this case is 
whether the Veteran's current low back disability was caused 
by an injury that occurred during the Veteran's active or 
inactive duty for training with the Utah Air National Guard.  

While the Veteran's service treatment records note some 
complaints of low back pain, there is no evidence that any 
actual injury to the low back occurred during any period of 
service.

In a July 1997 statement submitted as part of his initial 
claim, the Veteran reported that in 1981 when he was in the 
civil service, he injured his back due to faulty Air Force 
equipment.  

Of record is paperwork for a worker's compensation claim from 
the Industrial Commission of Utah.  These documents show that 
the Veteran injured his back trying to stop a Dash 60 
generator that was rolling away on June 20, 1981.  

A record of points earned from the Air National Guard shows 
that the Veteran served on inactive duty for training from 
June 13-14, 1981 and then again on July 11-12, 1981, but 
there is no evidence that the Veteran reported either for 
active or inactive duty for training on June 20, 1981.

The Board finds that all the above provides highly probative 
evidence against the Veteran's claim, showing that his injury 
occurred while he was working as a civilian employee of the 
Air National Guard.

However, at his February 2010 hearing, the Veteran insisted 
that he injured is back during weekend inactive duty training 
with the Air National Guard.  He first stated that the injury 
occurred in 1995, then stated that it occurred in 1985.  
While at first the Board believed that the Veteran was 
arguing that he reinjured his low back in 1985 following the 
initial June 1981 low back injury discussed above, the 
Veteran described injuring his back trying to stop a 
generator that was rolling away, the exact same circumstances 
described in the workers compensation claim records, leading 
the Board to conclude that the Veteran was merely confused 
regarding the date of his injury.  There is no evidence of 
any back injury in 1985 in the Veteran's service treatment 
records.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief, the evidence contains some 
inconsistencies that diminish the reliability of the 
Veteran's current recollections.  Based on the Veteran's 
conflicting statements, the Board finds that the Veteran is 
not credible to the extent that he reports the onset of his 
injury.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)."  The Board finds 
that the Veteran's testimony at hearing provides highly 
probative evidence against his own claim in terms of his 
ability to recollect the injury and when it occurred. 

The Veteran's witness at the hearing, B.N., testified that he 
observed the Veteran injure his back trying to stop a Dash 60 
generator and also stated that the injury happened in 1985 
and was in the summer.  In a June 2009 statement, the B.N. 
reported that this accident occurred on a drill weekend.

While the Board has considered this testimony, it finds other 
evidence of record, particularly the workers compensation 
records and Air National Guard records, to be far more 
probative than the testimony of either the Veteran or B.N..  
Regarding the Veteran's testimony, he not only appeared to be 
extremely confused regarding the actual date of his injury, 
his testimony before the undersigned Veterans Law Judge 
contradicts other evidence of record including his own 
statements made in 1997, undermining the Veteran's 
credibility.  Regarding B.N.'s testimony, while he may have 
witnessed the Veteran's injury, given that approximately 
thirty years have passed between then and when B.N. 
testified, the Board finds it unlikely that he was able to 
remember the exact date of the Veteran's injury and likely 
relied on the Veteran for this information.  As the Board has 
just discussed, the Veteran is not a reliable historian.   

Finally, the Veteran has submitted a July 2007 letter from 
retired Colonel G.H., stating that he remember the Veteran 
had medical problems in the mid 1990s and retired early with 
the understanding that he could receive disability benefits 
under the Civil Service System at a later date if his health 
worsened.  As Colonel G.H. does not discuss the circumstance 
surrounding how the Veteran's health problems developed, it 
is unclear how the Veteran believes this testimony assists 
his claim.  If anything, Colonel G.H.'s letter provides 
evidence against the Veteran's claim because the Colonel's 
statement that the Veteran could receive disability 
assistance from the Civil Service System, rather than from 
VA, provides additional evidence that the Veteran's low back 
injury occurred while he was working in a civilian capacity.  

Based on all the above evidence, the Board finds that the 
Veteran injured his low back while working as a civilian 
employee of the Utah Air National Guard, not while on either 
active or inactive duty for training, and that there is no 
credible, objective evidence that the Veteran reinjured his 
low back while on active or inactive duty for training in 
1985.  Accordingly, entitlement to service connection for a 
low back disability is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in December 2007, prior to the initial rating 
decision.  This letter unformed the Veteran of what evidence 
was required to reopen his previously denied claim, what 
evidence was required to substantiate a claim for service 
connection, and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as private treatment records.  The Board has also 
considered whether the Veteran should be afforded a VA 
examination of his low back, but as there is no evidence of 
an injury in service, a referral for a VA examination is not 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that the service and post-service 
treatment records, as a whole, provide highly probative 
evidence against these claims. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been presented, the 
Veteran's prior claim for entitlement to service connection 
for a low back disability is reopened.

Entitlement to service connection for a low back disability 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


